CaSe 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 1 Of 39

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
ln re: ) Chapter: ll
)
hhgregg, Inc., et al., ) Case No. l7-01302-ll
) (Jointly Administered)
Debtors. ) (WITH 30-DAY WAIVER)
)

 

MOTION OF SECURED CREDITOR, LAKEWOOD CARPENTRY SERVICES, INC.
FOR RELIEF FROM AUTOMATIC STAY

 

NOW COMES a Creditor in this cause, LAKEWOOD CARPENTRY SERVICES, INC.,
a mechanics lien claimant and party in interest, pursuant to §362(d) and § 554 of Chapter ll of the
United States Bankruptcy Code (“Code”) and Rule 4001(a) of the Federal Rules of Banl<ruptcy
Procedure (“Rules”), requests this Honorable Court enter an order granting relief from automatic
stay provided by §362 of the Code. ln support of its Motion, LAKEWOOD states the following:

PARTIES

l. hhgregg, Inc. (“Debtor”) filed its Petition for.Relief under Chapter ll of the Code,
on information and belief, on or about March 6, 2017 (the “Petition Date”).

2. LAKEWOOD CARPENTRY SERVICES, INC. (“LAKEWOOD”) is an Illinois
corporation engaged in the construction industry With its principal place of business located at
1540 Hannah Ave, Forest Park, Illinois 60130.

JURISDICTION

3. This court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (G). Venue is proper in this

district pursuant to 28 U.S.C. § l409(a).

CaSe 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 2 Of 39

STATEMENT OF FACTS
A. The Project

4. FEDERAL REALTY INVESTMENT TRUST (“FEDERAL REALTY”), is a
Maryland corporation with its principal place of business located at 1626 E Jefferson Street,-
Rockville, MD 20852 that possesses an ownership interest in the real property commonly known
as “Finley Square - hhgregg, 1508 Butterfield Rd, Downers Grove, IL 60515, having P.l.N.s 06-
30-403-023, 06-30-403-024, 06-30-403-025, 06-30-403-026, 06-30-403-027 and legally described
as set forth in the attached Exhibit A (hereinafter the “Property”). See Mechanic Lien Claim,
marked as Exhibit A, attached hereto and made a part hereof.

5. On information and belief, on or before December 28, 2016, FEDERAL REALTY
and/or Debtor entered into a contract with RIEDY CONSTRUCTION, INC. (“RIEDY”), whereby
RIEDY agreed to serve as the general contractor for the construction and improvements being
performed on the Property.

6. On or about January 23, 2017, RIEDY entered into an agreement with
LAKEWOOD, whereby LAKEWOOD agreed to provide labor and material for the installation of
metal stud, drywall, taping, acoustical ceilings, and related work at the Property (hereinafter
“Subcontract”). See Subcontract, marked as Exhibit B, attached hereto and made a part hereof.

7. In consideration of LAKEWOOD’S performance, FEDERAL REALTY and
RIEDY agreed to and were obligated to compensate LAKEWOOD the total contract price of
Fol'tv-Four 'l`housand and 00;'1(}0 Dollars ($44,()00.00). See Exhibit B.

8. At the special instance and request of RIEDY, and with knowledge and consent of
FEDERAL REALTY and/ or Debtor, LAKEWOOD furnished extra work and additional labor and

materials pursuant to the Subcontract for the Project (“Change Orders”) at a cost and value of

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 3 Of 39

Fifleen Thousand Eight Hundred Eightv-Five and 001J 100 Dollars ($15,885.00). See Change
Orders, marked as Exhibit C, attached hereto and made a part hereof.

9. On or about February 14, 2017, LAKEWOOD fully and satisfactorily completed
all labor and material for work pursuant to the Subcontract and Change Orders.

10. As of this date, after crediting RIEDY for payments made and allowances given,
the total sum of Fiftv-Three Thousand Nine Hundred Fortv-Five and 00!100 Dollars ($53,945.00)
became due and owing to LAKEWOOD under the terms of the Subcontract and Change Orders.

1 l. LAKEWOOD duly complied with Section 60/24 of the lllinois Mechanics Lien Act
by serving the then owners of record for the Property and all other interested parties with its
Mechanics Lien Notice via certified mail return receipt requested on April 19, 2017; within ninety
(90) days of LAKEWOOD’ S last day of work on the Property. See Mechanics Lien Notice, marked
as Group Exhibit D, attached hereto and made a part hereof.

12. LAKEWOOD duly complied with Section 60/7 of the lllinois Mechanics Lien Act
by recording its Mechanics Claim in the Office of the Recorder of Deeds of DuPage County,
lllinois for Lien as document number R2017-045771 on l\/lay 11, 2017, within four months of its
last day of work; See Exhibit A.

13. LAKEWOOD is entitled to and does claim a Mechanic’s Lien upon the Property
for Fiftv-Three Thousand Nine Hundred Fortv Five and 00!100 Dollars ($53,945.00) pursuant to
statute by reason of the failure of said sum to be satisfied to date.

B. The State Court Litigation

14. After the Petition Date, LAKEWOOD filed its Complaint to Foreclose on
Mechanics Lien and for Other Relief in the lawsuit captioned Lakewood Carpentry Servz`ces, Inc.
v. Riea’y Construction, Inc., et al., Case No.: 18 CH 1388 (DuPage County, lllinois) naming Debtor

as a defendant (the “State Court Litigation”). Count l of LAKEWOOD’S Complaint is for

3

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 4 Of 39

Foreclosure of Mechanics Lien against Owner, Debtor, and other interested parties. (Paragraph 4
alleges foreclosure of Debtor’s interest). See Complaint (Without exhibits), marked as Exhibit E,
attached hereto and made a part hereof.

15. Upon Debtor’s filing its Petition, the automatic stay imposed by Section 362 of the
Code precluded LAKEWOOD from proceeding with the State Court Litigation against Debtor and
Debtor’s interest in the Property, if any.

ARGUMENT
A. Requested Relief from the Automatic Stay

16. LAKEWOOD requests that this Honorable Court lift the automatic stay pursuant
to §362(d)(1) and under (d)(2) of the Code to allow LAKEWOOD to proceed solely on
LAKEWOOD’S Count 1 for Foreclosure of Mechanics Lien against Owner’s, Debtor’s, and
others’ interest in the Property.

17. The continued impediments posed by the automatic stay impose a hardship on
LAKEWOOD because LAKEWOOD cannot fully resolve LAKEWOOD’s Count I for
Foreclosure of Mechanics Lien against Owner and other parties independent of any leasehold
interest Debtor might have.

18. Under 11 U.S.C. §362(d)(2) relief from the stay must be granted if (A) the debtor
has no equity in the property, and (B) the property is not necessary for an effective reorganization
In re Hz'ghland ParkAssoc. Limited Parmershl`p, 130 B.R. ~55, 57 (Bankr. N.D. Ill. 1991).

19. LAKEWOOD lacks knowledge whether the Lease was terminated prior to Debtor’s
petition. If the Lease Was not terminated pre-petition, Debtor has no equity in the Lease in the
Property. Debtor has not sought to assume the Lease and Debtor cannot satisfy the requirements

of 11 U.S.C. §365(b) to assume the lease now.

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 5 Of 39

20. In any event, Debtor’s interest in the Lease is not necessary for an effective
reorganization Debtor bears the burden of proving the Leasehold is “essential for an effective
reorganization that is in prospect.” 1 1 U.S.C. §362(g)(2); f/nitea' Savings Ass ’n of Texas v. T_z`mbers
oflnwood Forest Assocz'ates, Ltd., 484 U.S. 365, 108 S.Ct. 626, 632-33 (1988); AMJ Investors ],
LLC v. Teron Trace, LLC (In re Teron Trace, LLC), 2010 Bankr. LEXIS 1152 (Bankr. N.D. Ga.,
Jan. 28, 2010).

21. Further, cause exists to lift the automatic stay since the interest of LAKEWOOD is
not being adequately protected.

22. Regardless, LAKEWOOD intends to proceed against Owner’s interest and others’
interests, not any leasehold interest Debtor might still have. In the event the Court does not lift
the stay because of any interest in the Lease, this Honorable Court should lift the stay contingent
on LAKEWOOD, amending its Complaint in the State Court Litigation to sue Debtor only as a
nominal party as permitted by lllinois Mechanics Lien Act procedure. Pl'l‘l‘man v. Manz`on, 212 lll.
App.3d 342, 570 N.E.2d 1169, 1175, app. denied, 141 lll.2d 558 (1991) (mechanics lien case could
proceed despite debtor general contractor’s 11 U.S.C. §524 discharge because claimant was
seeking to foreclose against property owner’s real estate not a personal liability judgment on
debtor-contractor’s debt to claimant).

23. The Chancery Section of the Circuit Court of DuPage County, lllinois has
substantial expertise in adjudicating mechanics lien claims and will be able to resolve the State
Court Litigation efficiently.

24. This Honorable Court should modify the automatic stay.

25. LAKEWOOD hereby waives the right under 11 U.S.C. §362(€) to a hearing on this

motion within thirty (3 0) days of the date it is filed.

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 6 Of 39

WHEREFORE, LAKEWOOD CARPENTRY SERVICES, INC., requests that this
Honorable Court enter an Order:

a. modifying the automatic stay to allow LAKEWOOD to proceed against
others on all Counts and against Debtor in the State Court Litigation solely
on LAKEWOOD’s Count I for Foreclosure of Mechanics Lien so that the
interests of Debtor, LAKEWOOD, Owner, and others in the Property can
be deterrnined;

b. alternatively, modifying the automatic stay to allow LAKEWOOD to
prosecute the State Court Litigation to completion conditioned on
LAKEWOOD not foreclosing any Debtor’s leasehold in the Property;

c. waiving the fourteen-day stay of enforcement of the Order Modifying the
Stay imposed by Bankruptcy Rule 4001(a)(3); and

d. providing such further relief as this Court deems appropriate.

Respectfully submitted,
LAKEWOOD CARPENTRY SERVICES, INC.

One of its Attorneys

Matthew R. Custardo (ARDC #: 06329579)
CHITKOWSKI LAW OFFICES

901 Warrenville Rd., Suite 103

Lisle, lllinois 60532

Tel: 630/824-4808 l Fax: 630/824-4809
mrc@chitkowskilaw.com

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 7 Of 39

CERTIFICATE OF SERVICE
I certify that on January 28, 2019 a copy of the foregoing Motion for Relief from automatic Stay

Was mailed, by first-class U.S. Mail, postage prepaid and properly addressed to the following or
via CM/ECF:

To all registered counsel by CM/ECF f
To PHV applicant(s) via U.S. Mail z § ,:

Matthew R. Custardo

 

Matthew R. Custardo (ARDC #: 06329579)
CHITKOWSKI LAW OFFICES

901 Warrenville Rd., Suite 103

Lisle, lllinois 60532

Tel: 630/824-4808 | Fax: 630/824-4809
mrc@chitkowskilaw.com

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 8 Of 39

EXH|B|T

Case 17-01302-.1.]£3;1_1__[)_0£_2125_1§11€£1_Ol/2.8/l9_EQD_Ql[2&/19 18213:00 __Pg_9 0_1_3_9 `___ _

“'~_ z oTHER
l`/[ECHM_NIC SLIEN! R2017_045771
CLAIM
esso eucl~lol.z
STATE 05 ILLINO;S } coumv REcoRoER
} ouPAGE couNT¥, I\.
REcoRoEb on
COUNTY OF DuPage } 05/11/2017 08=49 AM
06-30-403-023
LAKEwooD cARPENrRY sEvacEs, INC. '°;‘f§; 2
40.00
CLAIMANT
‘-VS-
F ederal Reaity Invcstment Trust
Gregg Appliances, Inc. d/b/a hhgregg
FRLP, Inc.
RIBDY CONSTRUCTION, INC.
DEFENDANT(S)

The claimant, LAKEWOOD CARI'ENTRY SERVICES, INC. of Forest Park, IL, 60130 County of Cook,
hereby files a claim for lien against RIEDY CONSTRUC'I'ION, INC., contractor of 12360 S. Industrial Drive,
East, Plainfleld, IL and Federal Real¢y Investment Trust Bethesda, MD 20814 Greg Applianees, Inc. dlb/a
hhgregg (Sub-stee) Indianapolis, IN 46240 FRLP, Inc. (Ground Lessee) Roclcville, MD 20852
{hereinafter collectively referred to as “owner(s)”} and any persons claiming an interest in the premises
herein and states:

That on 1/23/2017, the owner(s) owned the fof§owing described land in the County of DuPage, State of illinois
to wit:

Street Address: Finley Squarc - hhgregg 1508 Butterfield Road Downe_rs Grove, IL 60515

A/K/A: Lot 1 in Finley Sq\m'e Mall Resubdivi.sion, being a subdivision of part of the Ea§t
1/2 of Section 30, Township 39 North, flange 11 East of the Third~Principal
Meridian in the County of Dupagc in the State of lllinois

A/K/A: Tax# 06-30-403-023

and RIEDY CONSTRUCTION, INC. W_as the owner’s contractor, or in the alternative Sub-lessee’s contractor
for the nnprovement thereof ln the alternative contractor contracted to improve the owner’s property with the
owner’s authority or knowing permission That on or about 1123/2017, said contractor made a subcontract with
die claimant to provide labor and material for metal studs, drywall, taping and carpentry work for and in
said improvernent, and that on or about 2114/2017 the claimant completed thereunder all that was required to be

done by said subcontract
EXHlBlT

4A_

§
a
.o
3

17043863.2 m|ngc

 

FRED BUCHOLZ R2(}17-045771 DUPAGE COUNTY RECORDER
Documcn! received on 11/9/18 5:04 PM Documem accepted on 1 |/13/2018 07:04:21 ii 4403109/170431103930

 

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EQD_OJ.LZB[JB J_S;JB;DD_EQ_J.O_OB9_ ._

f

The/following amounts are due on said subcontract

Originai Contract Amount $44,000.00

Change Orders/Extras $15,885.00
Credits $ .00
Work Not Pert`ormed $ .OG
Payments $5,940.00
'l`ota} Balance Due $53,945.00

leaving due, unpaid and owing to the Claimant after allowing all credits, the sum of Fifty Three Thousand
Nine Hundred Forty Five Dollars and 00/100 ($53,945.00) Dollars, for which, with interest the Claimanx
claims alien on said land, beneficial interests, if aay, recorded or unrecorded leasehold interest, ifany, and
improvements, and on the moneys or other considerations due or to become due from said connector and/or

owner(s) under said subcontract

To the extent permitted by law, all waivers of lien heretofore given by Claimant, if any, in order to induce
payment not received are hereby revoked Accepta.nce of payment by Claimant of part, but not all, of the
amount claimed due hereunder sball'not operate to invalidate this notice

IN WI'I'NESS WHEREOF, the undersigned has signed this instrument on April 19, 20i7.
LAI:TBOD CARPENTRY SERVICES, INC

 

Patrfck cimqgiia president

Prcpared By:

LAKEWOOD CARPENTRY SERVICES, lNC
1540 Hannah Avenue,

Forest Park, IL 60130 ,, . - ~

. / MICATILU

    

State of IL
County of Cook

- \.»
y`~*-_. .. ._r_.._l..r _W._ _
Thca£fi ,, cl€@' aglia, beingflrstduly sworn, on oath deposes and says thatthe affiant is President of

the Claimant; e affiant has read the foregoing claim for d knows the contents thereof; and that all

the statements the n contained are true Qy\_/f

Parrick canada Presidem

   
   
  

 

 

REBECCA SCHAPS

; oFFiclAl. sEAi.

- Nolow Publ|c, State oll||lnol¥ -

My commission £xplrest
.l:.mo ¥1. 2015

J.!._

Nomry Pubiic s signature `

 

 

 

170438612 mingc

 

FRED BUCHOLZ R2017-04577`l DUPAGE COUNTY RECORDER
Documem received on l 1/9/18 5:04 PM Documem accepted on 1 1/13/2018 07:04:21 # 4403109/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 11 Of 39

EXHlBlT

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 12 Olc 39

 

J_Db No.: 15-3124

This Agreement is_ made this 12{28{2016

By and between
CONTRAC'|"OR: RiE DY CONSTRUCT|DN, |NC.
12360 S. |ndostrial D_r. £_ast
Plainfieljd, |L 60585 (630) 96_1~3876
And the
$USCONTRACTOR: Lakewood Carpentry Servlces
1540 Hannah Ave'
Forest Park, ZL 5,0`130
For PRGIECT: Hl-i Gregg Downers Gr_ove

1508 B_utterfield Road
Down_ers Grove, lL 60515

Rledy Construct'i'on, Inc. is entering into a contract with Lakewoo_d Carpentry $ervlces to perform Drywail on the
above referenced project The work is to be completed as defined in the attached Exhibit A and as specified in the
construction documents by Herschman Architects Inc. attached hereto as Exhibit B.

£XHIBH" A: 5¢:0£2 of Work
D(HlBITB: list of Drnwlngs

1 SCOPE OF WDRK

The Subcontractor shall furnish all of the material and perform-rall of the Work on the Pr'oject-as shown on
the Drawings and as described in the specifications A|i Work ofthe $ub.contrac'tor sha|§ be performed in a
good and workmanlike manner and must comply with all Eédera`| and State` laws, codes and regulations
and all county and/or municipal ordinances and=regu|ations effective where the Work is to be performed
under this contract

2 lNDEPENDENT CDNTRAC`E`OR

Subcontracth is being hired solely as an |n'dependent Contractor. Neith'e'rthe Subcontractor, nor its
employees shall be deemed to be employees of the Contractor or Genera| Contractor.

  

RC| lnitials |jh€; Sub Contractor lnitials_%=

12360 S. industrial Dr. E.'rst l Pialrll‘re!d, |L 50535 ] Phone: {630} 951*38?6 l www.riod!conslrucllon com
Page 1 of ?

  

DC|NB?¢\UGTIUN -

EXHlBlT

  

Documem received on 11/9/18 5:04 PM Documem accepted on |l/\3/2018 07:04:2] # <i-l l_ il ll _ _l l

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 13 Oi 39

HH Gregg Do wners Grove Contract 12/28/2016

3 SCHEDULE

This contract serves as notice to proceed immediately with all permits, shop drawings materiai orders
and mobilization as it applies to your Work. The Subcontracth agrees to complete the Work in a
professional and workmanlike manner within a reasonable period of time once Work ls commenced and
in any event by the deadlines established by the Genera| Contractor in writing. Additionaliy,
Subcontractor shall cooperate with all other trades who are also on the jobsite so that each may
reasonably complete their respective Work within the required time frames At all ti_mes, Subcontracth
shall provide competent supervision~, a sufficient number of skilled workers and adequate and proper
materiais to meet the required deadlines set forth herein. Subcontractor warrants that he has all proper
and necessary licenses and permits to perform its Work_ if Genera| Contractor or Contractor determine
that Subcontractor's Work does not conform to the provisions of the D'rawings and Speciiications, or that
the Work is not f appropriate quality, Contractor shaii have the right to correct the defects and to charge
back the Subcontractor the cost O_i such corrections

The estimated framing schedule is to start january 4, 2017. The project will be a 4 week scheduie.

4 HOLD HARMLESS

a. Sub~Contractor hereby agrees to use only its own equipment and shall not use the equipment of
others. Howeve'r, if Co.ntractor does use the equipment of others, he agrees to indemnify and
hold the Contrjac't_or h'a_rmiess from any liability arising from such equipment and/or its use.

b_. Sub-Co.ntractor shall and does hereby indemnify and save and hold harmless the Contract'or, its
trustees, directors, ofhcers, agents and employees to the fullest extent permitted by |aw, from
and against any and all loss, liability, damages, costs, expenses, penalties, judgments, the
payment of allisums of money, and orders entered by any agency or founded under any
governmental authority, and statute, ordinance ruie, regu|a`tion, or order, under any common
law or equitable laws, attorney's fees, and other expenses incidental thereto, of any kind and
nature whatsoever, on account of any claims for death or in_iury to persons employed by the
Generai Contractor, and its contractors and sub-contractors if any, its agents or emploiyees, or
any of them, or for claim or claims for injuries or death caused by either of them; or for loss or
damage to or destruction of property, including real or personal, but not limited to ioss of use
thereof, excepting only such |osses, liabilities damages, costs, expenses and judgments based
solely on the negligence of C'ontractor.

c. The insurance coverages and limits as specified herein shall not limit the extent or amount ofthe
Contractor's responsibiiities and liabilities assumed and specified within this agreement or the
Contract Documents,
5 TERMS UF PAYMENT
a. The Contract amount shall be `$44_,`000.00.
b. The Subcontractorsha||, units time and expense, submit to the Contractor a release of all

mechanics»and material liens and manufacturer warranty and materials information for all
materiais instai|ed prior to final payment of the consideration set forth hereafter.

  

RClinitials!Q|L Sub Contractor initials “41.3-

12360 S. industrial Dr. East | Plainfie|d, ll. 60585 | Phone: (630) 961-3875 j wi.s--.-.r rierlgcunitriiclior..;orn
Page 2 of 7

  

ca l\l k YA\-l¢l‘l' lu l\l

Documem received on l 1/9/18 5:04 PM Documem acccplcd on ll/l3/2018 07:04:21 il 4403|09/|70431103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 14 Oi 39

HH Gregg Downers Grove Contract 12/28/2016

c. Payment shall be made by the Contractor to the Subcontractor in accordance with the provisions
of this paragraph, As the work progresses monthly an amount equal to ninety percent (90%) of
the value of the work completed during the preceding calendar month shall be paid by the
Contractor to the Subcontracth after such or equivalent payment has been received by the
Contractor from the owner, meaning that no payment (inc|uding final payment) shall be due to
the Subcontracth from the Contractor until & unless the Contractor has been paid by the owner
for the labor & material furnished by the Subcontractor, & provided that the unpaid balance of
the amount due under this Agreement shall at all times be sufficient in the judgment of- the
Contractor to complete the Work & to pay any unpaid liens or claims for which the Subcontractor
is responsible here under. The Subcontractor, whenever requested to do so, shall submitto the
Con`tractor satisfactory evidence of the payment of all indebtedness incurred for material & labor
under this Agreement. Final Payment to the Subcontractor shall be made thirty (30) days after
the completion for the project if at any time there shall be evidence of any claim 'o`r lien for
which, if established, the Contractor or the` owner might become liable & which is chargeable to
the Subcontractor, the Contractor shall have the right to retain opt of any payment due or to
become due an amount sufficient to indemnify the Contractor & thev owner against such claim or
lien developed after `all payments are made, the Subcontractor shall refund to the Contractor all
moneys that the latter may be compelled to pay in discharging such claim or iien.

d. No progress payment made under this Agreement shall be conclusive evidence of the
performance of this Agreement either in whole or in part & under no circumstances shall
payment be construed to be an acceptance of defective work or improper materials-0
The payment application shall include an original of each of the following by the 20"` of each
month:

(1) invoice describing the Work that was performed (progress billing).

(2) The payment amount requested and an estimate of percentage of the Work
completed MUST be submitted in AlA form iG?`OZ/G703)_.

{3) A partial release of any mechanic’s or material man's lien for all Work completed and
materials used,

 

e. if Contractor or General Contractor reasonably believe that Subcontractor will or lhas caused a
claim to be made or a lien to be filed against the Property, Project or Project funds, Contracto_r
may retain any and all monies due Subcontractor and make such payments to Subcontrac_tor and
claimant joint|y...

6 OV£RTlME
Subcontractor shall be responsible for ali of its labor costs, including any overtime, , required to meet the
completion schedule set forth in this Agreement and any subsequent schedules prepared by the Genera§
Contractor.

7 EXTRAS

No deviations'from the Work specified in the contract will be permitted or paid for unless a written extra
Work or change order is first agreed upon and signed as req'ui:ed.

RC| initials fig SubContractor|nitiais §

12360 S. industrial Dr. East | Plainiield, lL 50585 1 Phone: i630i 961-3876 | umw ne r1 ir l inn nm
Page 3 of 7

 

Documem rccci\'cd on |1/9/18 5:04 PM Documem accepted on | i/l3/2018 07:04:21 # 4403]09/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 15 Oic 39

10

  

ll GN li‘\’ll\.l B‘r lnN

HH Gregg Downers Grove Contract 12/28/2016

|NSURANCE
Subcontractors shall provide Cont:ractor and General Con_tractor at the time of the signing of this
agreement with a Certiflcate of lnsurance, showing the following insurance during the period of the

contract and to provide evidence of such insurance when requested

Commerciol Geneml Liability coverage with an insurance carrier with limits equal to or exceeding:

$ 500,000 Combined Si'ng|e Limit each occurrence

$1,000,000 General Aggregate'

$1,000,000 Products/Compieted Operations Aggre`gate
Generai Contractor is to be named as A'dditlona| lnsured on Subcontractor's
policy

o General Contractor is to be named as Certificate Holder &~Additional insured on Subcontractor’s
policy

Workers Compens'otion insurance covering all persons performing Work at the General Contractofs job
sites including, but not limited to any principles or officers of the Sub_contractor, employees of the
Subcontractors and subcontractors of the Subcontractor. ¥urther, Subcontractor, including but not limited
to a sole proprietor who has one or more employees shall aiso provide, __at his own expense a current
Gertificate of Worker's Compensation insurance

Automobiie Liability Insura'nce f'or any and all vehicles used atfany jobsites or to transport individuals or
materials to or from jobsites for a minimum coverage amount of $'»500,000 each accident

Architects, Engineers and other Professional Vendors shall provide a minimum coverage of $500,000 each
claim.

Subcontractor agrees to inform Contractor and General C'ontra'ctor immediately in the event of any
changes in coverage, including, without limitation, cancellation, non-renewai or limitations on coverage

SA¥E`!'Y

Subcontractors shail be responsible for the safety of persons or property by taking reasonable steps to
protect its employees and other persons at the Worksite; materials and equipment stored at on.-'site or
off-site locations for use in the Work; and property located at the site and adjacent to Work areas,
whether or not the property is part of the Worl<.

HAZARDOUS MATER|A|§

A Hazardous Material is any substance or material identified now or in the future as hazardous under any
federal, state or local iaw or regulation, or any other substance or material which may be considered
hazardous _or otherwise subject to statutory or regulatory requirement governing handling, disposal
and/or clea'n-up. The Subcontracth shall not be obligated to commence or continue work until any
Hazardous Material discovered at the Worksite has been removed, or rendered or determined to be
harmless by the Owner as certified by an independent testing laboratory and approved by the appropriate
government agency.

RC| initials l u?_' Sub Contractor|nitials §

12360 S. industrial Dr. East | Plalni"ield. |LSOSSS l Phone: (630)961-3875 | ww\v.rigdygcnsrrr:zilgri coin
Page d of 7

  

Documcnl rccci\'cd on 11/9/18 5:04 PM Documem accepted on l l/l3/20| 8 07;04:21 il 4403109/17043| 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 16 Oic 39

HH Greg'g Do wners Grove Contract 12/28/2016

11 MATER|AL‘S BROUGHT TO THE WORKSITE

The Subcontractor shail be responsible for the proper delivery, handling, application, storage, removal
and disposal of ali materials and substances brought to the Worksite by the Subcontractor in accordance
with the Contract Documents and used or consumed in the performance of the Work.

12 CLEANING UP

The S.ubcontractor shall regularly remove debris and waste materiais on the Project resulting from or
caused by the Work. Prior to discontinuing Work in an area', the Subcontracth shall clean the area and
remove all rubbish and its construction equipment too|s, m'achinery, waste and surplus materials The
Subcontracth shall minimize and confine dust and debris resulting from its Work. At the completion of
the Wo’,rk', the Su bcontractor shall remove from"`the Project all construction equipment toois, surplus
materials, waste materials and debrls.

13 WARRANTY
Subcontracth shaii warrant against any defects in workm'an`ship, materials and/or parts and labor which
was supplied by Subcontracth jfor a period of (1) one ye'ar:from` the date the Project is first occupied by

the owner._ The Subco`ntract`or's warranty shall be of the same standards and duration as the Generai
Contractor"s warranty p,rovided"to the Owner. A copy of such warranty is available on request.

Lokewood Carpe`ntry Services Riedy Conscr W;`WU
By A¢¢ ,f ;¢wd`{

Mark hiedy

me Vice-President nice Proiecr Manager

 

gate 01123117 mate /» ZB»-I'?

 

  

RCI initials qu& Sub (Zontractozr initials

12360 S. industrial Dr. East l Plainfle|d, lLSO$SS l Phone: [EBU] 961-3875 l www rir_‘dyr_onsiriicpon_cnn\
Page 5 of 7

  

CBNBYF ul: 'l`lDN

Documem received on l l/9/18 5:04 PM Documcni accepted on ll/| 3/20 l 8 07:04:2| # 4403\09/170431 l03930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 17 Ol 39

Job No.: 1&3124

HH Gregg Do wners Grove Contract 12/28/2016

Exhibit A:
Scope of Work

This Agreement is made this 12{23{2016

By»and between
COMRACT_OB:

And the
`$UBCONTRACTOH:

F'or PRUJECT:

Rl£D¥ CONSTRUCT|ON, lNC.
12360 $. industrial Dr. East
P'lainfi,elcl, ll. 50585 (630) 9:51-387_5

Lakewood Carpentry Services_
1540 Hannah Av'e
Forest Park, |L 60130

HH Gregg Down'ers Grove
1508 Butter'“fie|d Ro`ad
Downers Grove, |l. 60515

takewood Carpentry Services hereby agrees to furnish all the necessary materia|s, equipment and labor necessary
to complete the work per plans and specifications and to all applicable codes. Work to include but not limited to
completion of the following:

Dgwal|:

 

Furnish and install metal stud framing, drywall and taping per plans and specifications
Provide insulation as shown

Furnish and install access panel at new vestibule ceiling

Provide drywall patch and taping at existing wa|is as required

Furnish and install in wa||, fire treated wood blocking for closet shelving, new fine|ine wall,
and vestibule ceiling as per 7 on sheet A1.2

install HM frame and double door with specified hardware as shown, Door, frame and
hardware to be furnished by GC

Furnish and install (3} rows of wood blocking for cabinets in new walls as shown

Drywa|| is to be sanded ready for paint

Provide lifts as required for your work

?rovi`de clean up daily for your work. Debris to be thrown in to dump box supplied by GC
Provide warranty letter and closeout documents as required

RC| initials iN¢ Sub Contractorlnitia|s £§;

12360 S. industrial Dr. East | Plalni`ield, |L 60585 l Phone: (630) 961-3876 | www ricglyi:onslrurt\gn corn

Page 6 of 7

Documem received on l l/9/18 5:04 PM Documem accepted on 11/13/20] 8 07:04:2| # 4403109/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 18 Ol 39

HH Gregg Do wners Grove Contract

Exhibit B:

List of Drawings

12/28/201 6

Work sha|i be completed in strict accordance with Contract Documents, including, without |imitation, the plans

prepared and approved by:

Herschman Architects lnc. Dated 12116,{15

DRAW|NG lNDEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

maguire
ii-H
AA covers sweet A
m Wu.:.;ses”wmra'"a a
Lsm river n.oon ui=e weir FLAN A
comm
ar vEMoi.mon n.oowceiuns PLAN
Ai noon m
wu marquez mann i.=l.»i~N a rim sce/more
Ai.z insertion ecevanone
Ai_a manson ei_cw.no~s
m mccrea certle PLAN 15
M cxresrorz man mo moon cte/more
As newman norman emmsz
' A
A (Asz manion crewssz mo seaman pereira
A
Ao rim mm
Aq HAL.L SE£,TION AND DETA|L
missing
sr ammurw. PLAN mo notes
ss vietnam annum
58 STR|JGTURAL DEFNLS
BTHI.':N_
rul uranium vr-:wr.rriou run
cna pon vot‘r/~ee seriatim Pr.AN
al one tire ciin mo oer~i.s A
22 usuan mri
EB POHER PLAN
cal DATA woven-m mm
EBJ Fl}ELNES EM~_AR&EJ POVER PLAN
er P-ei. comes
cu Pm:t some
ss con voi_rAee mm
ca ton vor.r»ee sciences/wares mo space
RC| initials i‘_/li_Y/_ Sub Contractor lnitiais §
123605. industrial Dr. fast | P|alnfie|d,iL 60585 l Phone: (630) 961-3875 l MMM

 

Page 7 of 7

Documem received on ll/9/|8 5:04 PM Doeument accepted on ll/l3/2018 07:04:2| # 4403109/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 19 Ol 39

EXHlBlT

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 20 Ol 39

12360 S. industrial Dr. Easl
Piainiield, iL 60585
sumn'rr¢uc:'rlnm/ ` Phone: (530) 961-3876
Fa)(f {630] 961-3877

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'N 0._1
TITLE: Drywall DATE: 1/20/2017
PROJECT: HH Gregg Downers Grove JOB #: 16¢3124
TO: Lakewood Carpentry Services CONTRACT NO': 3124"002
1540 Hannah Ave
Forest Park, lL 60130
A'I`TN: Lakewood Carpentry
onseRmtoNoFcHANGE . ` "' ' -- -
Constmct 22 lf of full height wall at North side of stairwell Wall to have two [2) layers of 5;'8"
__gyp. hd. on 1 side to deck
Extend 20 if of partial hgt. ‘A.?.' wall to deck above at South end of stairwell. Wa]] to have one (1) layer
of`S/S" gyp- on ]~side.
Add 4 lf of partition ‘A.Z’ at Kitchen 9 area.
Muterial 954.90
Tax 95 .49
L,abor 3,234.{)0
Truck 'I"rips 145.00
h 10% Pmiir & overhead 119.54

 

 

 

TOTAL $ S4.549.00

 

 

 

The Original Contraet Sum was $44,000.00
Net Change by Previousiy Authorized Requests and Changes $0.00
The Contract Sum Prior to This Change Order Was $44,000.00
The Contraet Sum will be Increased / Decreased by $4,549.00
The New Contract Sum Ineluding This Change Order $48,549.00
The Contract Time Wil] be Changed 0
ACCEPTED:
L,.prl,;£\.o€:t‘_`>d CAF'P€»{`€'\'V_‘-\
Compan_\_r Name wm tc-`e$r :D" c' Riedy Construction Inc.
By: By: Mark]. Rzea'y
Dare; i ' =`9-.0 - 1"] Dai@; Jauuary 20, 2017

 

 

EXHlBlT

' L

 

n s .. _».'. run 1 |/K)/\<{ <40./1 Pi\/l |')u,;-§|j_]]‘]]l neeeptcd on ll/iZ/ZO|R li'F:l'l-i_'ll #4403|09/170431103930

 

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 21 Of 39

1`2360 S=. ln'dustrial Dr. East
Plainfrel_cl, lL 605-35
Phone: (630) 961-3`8_76
Fax: (630) 961~3877

  

HDV

EENETRLI ET&{]

    
 

  

HH Greg
1503 Butte\'lield Rd.
Downen; Grove, IL

 

TITLE: 'Mi;llwork D'A_TE; 2;2§1;2017
PRoJEC-T;-' _HH Greg_Downers, G‘rpve Joe:#..~33124
TO_:` Lakewo'od Cali)eniry CONTRACT No:i»e
1540 Hannah Ave'.
F_f__)restjl’ark, IL="_60130`

ATTN: Scott

     

oEscRn'TloN _QF_- camel-z _ _ _ _ -_ ._.- - _ _ _ _ _ -_ ._ _._ ;E __ _- _ _. ._ -_ __,-.; _- ._
Fmish and install crow Trim $ 1131 .00
llc-hang exterior walls after blocking $ 2,1 15.00
Ccedit for closet and door install remoqu iam scope $ (3,233,0{})

TOTAL $ 6,663.00

  
  

 

 

 

 

 

 

The Uriginal Contract Sum was _ . .~. $44,000.00
Net Change by Previously Authorized Requests and Changes . $4,549.00
The C'ontr~act Sum -_Pri'or to;This Change Order Was $48,549.00
The Cbntracf S_`um will be :Incr.ease_d l D'ecr.e'ase"d_ by $6,663.00
The New Co_ntract S_.`um_ Includjng. Thi'_s Change Order - _ » v 7 _ $55,212.{|0
The ContractTlmerllbe Changed ....... .. ............ . .............. ........... ....... 0
.Ac;.cEPTED=

Lake`i'voi)d Carpenti:y _ Riedy Constru'c‘tion Inc'.,

Date: z " § ;" yl.Ol __( Date: February 2l.201';'
Rie'dy lntemal R 3/9/2017

\uumum 11\:\:\: lcil nn ||.Fl?».' 'EUEHIJ'.-': 04. 21 _#4403]09/170431 103930

 

 

CaS€ 17-01302-JJG-11 DOC 2725

 
  

EHNB‘I"RU\:TICIN

    
 

HH Greg
1508 Burterfield Rd.

Downers Grove._ IL

Filed 01/28/19 EOD 01/28/19 18213:00 Pg 22 Of 39

12360 S. lnduslrial Dr. East
Pl_ainfi'eld, ll-_ ‘60585
Phone: (630) 961-38?6
Fax: {630} 961- 38?7
` ` "g) RACTOR CHANGE emma

No. 03

 

 

"l`I'I`LE: -l_.ow Walls.
PRO.]’E_CT': HH Gr`eg Dowl:lers Grove
TO: Lzlkewooii Carp'entry
1540 Hannah Ave.
F<')re's'trI’ark, lL 601301
AT_'I-'N: Scoft

DESCRIPTION OF C_HA_.NGE- _
Pl"ovid_'e low walls per EWA #26873

The O_riginal Contraet Sum Was

Net Change by Previously Authorizcd Requests and Ch_miges .
The Contract Sum Prior to 'I`his Change Order Was
The /C_ont_rac_t Sum will be Incr¢ased / Deere=ised by

The New Contract Sum Includi`ng This Change Order
The :Contract Time Will .b'e Changed ......W

  
 

nA'l_*;E_¢i zallzo'l?
JOB':_# 35}§24'

coram v ~-c'T mo

 

" $ 4,6?'3,6¢') '

'l`O’I`AL $ 4,673.00

 

ACCEPTED:

 

 

 

Lakewood Carpentry
By; M

Date: z ‘°q" aov-l

 

 

344,000.00_
311,212.{]0
$55.,212.00
$4_.6'!'3.|]'0
559,835.00
.......,.......,.,...~..._._...._.-.;....;.,......,_........,............; ................... l`|
Riedy Consiructi.on Inc.-
By_ Marl€j. Q{mfy
Date: Fehmary 21, 201?
co 3 low walls 3/9/2017

Documcnl rcccivcd on l 1/9/18 5:04 PM Documem acccp\cd on l l/IJ/Z_Ol% 07:04'.21 il 440]100!17043) 103‘1'40

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 23 Of 39

EXHlBlT

mfg 24 Qf 39

_3:_00

 

CaS€ 17-01302-JJG-11 DOC 2725 Filed 01/28/19 EOD 01/28_/19 18;1

20 v 33

>_.ow mw mn_< 5me A®HH.EH_mUm.mV ~.>wm Euo_m wmm.D

na&mpm U€Bom mm>oHQEm DQH>HQUUM mo wudmeme

 

"UO>HOUUM mmomHm mo HOQESZ HmpoE

SO.B.NO.."MHVHUE moderme Hmpmom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

owm.ww ow.o oe.wm oww.w w m.nmpoa m>vaH.pEso

ow®rm on oedw owa w mHmvoB mmmm
we# mm

Nrwwweowv owwd oQo wwd O owYo eroN wowmwmwmwmowvmmoomv~vm
we# mm

NFwwweo>F owNw oQo wwd 0 owed wowmw mmwwwwww~momemmmmvwvm
we# mm

N._.wwweo: owm.w oo.o mw.m 0 owed mowmw wwww wmwm~wo§mmmmw§_.m
wes mm

mvwwweowr owNw oQo wmw 0 owed erwom w~wmmmmmhmo~memmmvwvo
wes mm

NFwwmeoE oFNdF wm.e wm.w 0 owed oemwe mem wmmmwwo§mmmmm:._.m
we# mm

mrwwweowv oFNdF wme mmw _ O owed waom emmwmwwmwmo»#mmmowFNFm
mir mm

m vwwweo: oww.m ood wm.w 0 owed wm row wemw mmwm~mo§mmmmm§ 5
me# mm

mrwwweowv owmd oQo wwd O owed meee ommmwwwwwmow~mmmmmp~pm
mow UMNB

wmumso mmmh moH>Hmm _ OQM>HOm mvoo AHN
mocmnwwwm HmEomeU HMPOB Hw&po HmHOUmm HmHOmmm wmmpmom coHumchme HUAESZ UHUH#H¢ mmmD

 

 

emoo.m§@ E$HE> wemzpmom

Foowe~.wmm numn&sz mzbo \ QH HwH..nmE HoEovmsu

mUOH>MOm HmHO®&m UONHE
wHHEHmOmm hhwm Enom mmmb

D

comm .=z EZE=E

0
3
9
3
0
3
4
0
7
H
9
0
3
0
4
.4
un
2
4
0
7
0
8
0
2
/
3
H
n
0
d
w
p
c
c
c
a
m
c
m
u
c
0
D
p
4
0
5
8
H
9
/
n
0
d
me
.“
c
c
c
r
m
o
m
u
c
0
D

 

Case 17-01302-.].](3-11 Doc 2725 Filed Ol_/ZSLlB__EQ[lQl[Z&LlQ;L&;lB;DD_BQ£B_oLSB_

RIEDY CONSTRUCTION, INC.
Attn: Mark Riedy

12360 S. Industrial Drive, East
Plaintield, IL 60585-

No. 170438612 April 19, 2017

LAI(.EWOOD CARPENTRY SERVICES, l'NC

Federal Realty lnvestment Trust
`Attn: Trust Officer
4800 Hampden Ln., Ste. 500
Bethesda, MD 20814
No: 170438612 April 19, 2017 -

el 7iqq qqqi 7037 ease 3505

LAKE\i

l

FR\P, lnc. _

c/o llllnois Corporation Service Co.
801 Adlai Stevenson Dr.
Sprlngfie|d, lL 62703

No: 170438612 April 19, 2017

lMW' 31 ?qu qqql 703? 3555 3565

 

Gregg Appllances, lnc. `

Attn: Robert J. rlesbec`l<

4151 E. 96th St.

lndianapolis, lN 46240

NO: 170438612 April 19, 2017

”W ' al 71HH HHHL 7037 3555 3551

R|EDY CONSTRUCT|ON, lNC.

c/o Channing Blair Hesse

340 W. Butterfield Road, Suite ZA
E|mhurst, lL 60126

No: 170438612 April 19, 2017

LAKEWOOD CARPENTRY SERVICES, lNC.

51 ?qu qqql ?UB? BBEB 350?

Gregg App|iances, |nc

c/o lllinois Corporation Service Co.
801 Adlai Stevenson Dr.
Sprlngfle|d, lL 62703

No: 170438612 April 19, 2017

ul ........ HI-?qu qqql 7037 3555 35€2

Federa| Realty lnvestment Trust
Attn: Trust Ol°ficer

7115 Arlington Rd. Bethesda Ave.
Bethesda, MD 20814

No: 170438612 April 19, 2017

575

Ll\l<EWooDc.l'-\;:\_-s!:lmv?<=]-=l;"-:"-‘:-1 clqu ?UB.? 355& 3

FRLP, lnc.

Attn: Dona|d C. Woou

1626 E. lefferson St.

Rockville, MD 20852

NO: 170438612 April 19, 2017

91 ?qu qul 7037 BBEB BSSH

Herschman Archltects, llic.
25001 Emery Road, Suite 400
Cleveland, lL 44128

NO: 170438612 April 19, 2017

LAKEWOOD CARPENTRV SERVICES, lNC.

91 ?qu qqql 7037 3555 3530

 

Documem received on l 1/9/18 5:04 PM Documem ncccplcd on l l/l3/2018 07:04;2| # 4403 |09/| 70431 103930

_ _ Cqse___17_¢01302-JJG-11 Doc 272_5

_., UNITED ST/_\TES
F' POST/.lL SERVlCEN

Date: l\/lay 2, 2017

Linda Cole:

Filed 01/28/19 EOD 01/28/19 _18__:13:00 PQ_ 26 Ol 39

The following is in response to your May 2, 2017 request for delivery information on your
Certlfied MailT"’l item number 9171999991703738583578. The delivery record shows

that this item Was delivered on April 24, 2017 at 1:52 pm in BETHESDA, MD 20814. The

scanned image of the recipient information is provided below.

Signature of Recipient :

Address of Recipient :

 

 

 

 

L § “ ll 1 ‘. ‘ ' l - },z‘-
""'N.»‘F“' \,[.t{/¢l )o)LKt/' ' |

 

 

li$“E-*`l`ir"?’l tel/lwe M=z» l

Thank you for selecting the Posta| Service for your mailing needs.

lf you require additional assistance, please contact your local Post Office or postal

representative

Sincerely,

United States Postal Service

Documem received on l 1/9/18 5:04 PM Documem accepted on ll/l3/2018 07;04:2| # 4403]09/]70431103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18. 13. 00 Pg 27 Ol 39

 

UNI TED ST/_\TE$
, POST/_\L SERVICEm

Date: May 2, 2017

Linda Cole:
The following is in response to your May 2, 2017 request for delivery information on your
Certified MailT"'1 item number 9171999991703738583554. The delivery record shows

that this item was delivered on April 24, 2017 at 9:59 am in ROCKV|LLE, l\/lD 20852.
The scanned image of the recipient information is provided below.

signature ofRecipient: T. Wml\?)p DI\?,\O
j W____ \l P\W_? 9 ">W

Address of Recl ient: _.
p l“~ w ..:.§l£ <///¢

Thank you for selecting the Postal Service for your mailing needs.

lf you require additional assistance, please contact your local Post Office or postal
representative

Sincerely,
United States Postal Service

Documem received on l 1/9/18 5:04 PM Documem accepted on ll/13/2018 07:04:2] # 4403109/| 7043] 103930

Case 17-01302:._]_._]_§_`;_¢11 DOC 2725__ |_:i_|e_d 01/28/19_ EOD OJ:/_28/19 18213:00 Pg 28 Of 39 _ ____

 

., UNITED ST/.\TES
F POST/.\L SERVICEm

Date: May 2, 2017

Linda Cole:

The following is in response to your May 2, 2017 request for delivery information on your
Certified l\/lailTM item number 9171999991703738583561. The delivery record shows
that this item was delivered on April 21, 2017 at 2:41 pm in lNDlANAPOL|S, |N 46240.
The scanned image of the recipient information is provided below.

Signature of Recipient : W

\

Address of Reci ient:
p »//5/ é`. C;z,/~H

é)'f"

Thank you for selecting the Postal Service for your mailing needs.

lf you require additional assistance, please contact your local Post Office or postal
representative

Sincerely,
United States Postal Service

Documem rcccivcd on l 1/9/18 5:04 PM Documcnt accepted on l l/l3/20| 8 07:04:2] # 4403109/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 29 Of 39

EXHlBlT

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 30 Of 39

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
COUNTY OF DUPAGE, STATE OF ILLINOIS

LAKEWOOD CARPENTRY SERVICES, INC., an
lllinois corporation,
Plaintit`f,

V.
CaSeNO_;-; 2018CH001388

RIEDY CONSTRUCTION, INC., a dissolved lllinois
corporation; FEDERAL REALTY INVESTMENT
TRUST, a Maryland corporation; GREGG
APPLIANCES, INC. d/b/a HHGregg, an Indiana
corporation; FRLP, INC., a Massachusetts TRAN'#:17”43_\1¢3-¢3[;,(44“5109)
corporation; D & P CONSTRUCTION CO., INC., an ?»_'JIBCHU"J`U$B - `- `

)

)

)

)

)

)

)

§ Ci‘i nis -?g£tc&r`m_u 5a.s

)

) ' F)\‘l'r'»'#iuogrznls' ' -`
illinois corporation; WESTBRooK ELECTRIC § ',;_,'a_',;,;,-:,;_W.,,;,-.{;__H;,M,,m,,,m,__,-,,,,M

)

)

)

)

)

)

)

)

)

)

e-§il=\l nl the \.\.li'¢ilt l.`.'u¢uil Cm\h
.."¢.,¢:¢. £_}“P=Btc_“mp)- eu’¢-¢»xu._

CONSTRUCTION, LLC, a limited liability company; nar;:;\|§mr{h;:rsmhra-riz.j'r).’-A`ir
S.J. CARLSON FlRE PROTECTION, INC., an KB_SFZU'|"Q'-z-m?zqm_%m t
lllinois corporation; CUSTOM CREATIONS AND "'"*
RENOVATIONS LLC, a foreign limited liability
company; K&.l PAINTING LLC, a limited liability
company; VALOR TECHNOLOGIES, INC., an
lllinois corporation; CLASSlC FLOORlNG, lNC., an
lllinois corporation; and ALL UNKNOWN
OWNERS, UNKNOWN NECESSARY PARTIES,
and NON-RECORD CLAIMANTS,
Det`endants.

VERIFIED CO__MPLAIN'I` TO FORECLOSE
ON MECHANICS LIEN AND OTHER RELIEF

NOW COMES the Plaintif`f`, LAKEWOOD CARPENTRY SERVICES, lNC., an lllinois
corporation, by and through its attorneys, Chitkowski Law Offices, and for its Verified
Complaint to Foreclose on Mechanics Lien and for Other Relief against the Defendants, RIEDY
CONSTRUCTION, lNC., a dissolved lllinois corporation; FEDERAL REALTY INVESTMENT
TRUST, a Maryland corporation; GREGG APPLIANCES, INC. d/b/a HHGregg, an Indiana
corporation; FRLP, INC., a Massachusetts corporation; D & P CONSTRUCT|ON CO., lNC., an
lllinois corporation; WESTBROOK ELECTR]C CONSTRUCTION, LLC, an lllinois limited

liability company; S.J. CARLSON FIRE PROTECTION, INC., an lllinois corporation;

EXHlBlT

E

Documcnt received on 11/9/18 5:04 PM Documem acccplcd on l 1/13/2018 07:04:25 # 4403]09/17043|103‘)30

§
§
§
§

 

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 31 Of 39

CUSTOl\/l CREATIONS AND RENOVATIONS LLC, a foreign limited liability company; K&J
PAINTING LLC, an lllinois limited liability company; VALOR TECHNOLOGIES, lNC., an
illinois corporation; CLASSlC FLOORING, INC., an lllinois corporation; and ALL
UNKNOWN OWNERS, UNKNOWN NECESSARY PARTIES, and NON-RECORD
CLAll\/l'ANTS, and in support thereof states and alleges as follows:

COUNT I
FORECLOSURE ON MECHANICS LIEN

l. Plaintiff_, LAKEWOOD CARPENTRY SERVICES, lNC. (“LAKEWOOD”), is
an lllinois corporation engaged in the construction industry with its principal place of business
located at 1540 Hannah Ave, Forest Park, IL 60l 30.

2. Defendant, RlEDY CONSTRUCT]ON, lNC. (“RlEDY”), is a dissolved lllinois
corporation that was engaged in the construction industry and had its principal place of business
located at 12360 S industrial Drive East, Plainf'ield, IL 60585.

3. Defendant, FEDERAL REALTY lNVESTMENT TRUST (“FEDERAL
REALTY”), is a Maryland corporation With its principal place of business located at 1626 E
Jeff`erson Street, Rockville, MD 20852 that possesses an ownership interest in the real property
commonly known as “Finley Square - hhgregg, l508 Butterfield Rd, Downers Grove, lL 605l5,
having P.l.N. 06-30-403-023 and legally described as set forth in the attached Exhibit A. See
Mechanic Lien Claim, marked as Exhibit A, attached hereto and made a part hereof.

4. Defendant, GREGG APPLIANCES, INC. d/b/a I-IHGregg (“GREGG”),, is an
lndiana corporation that possesses an interest in the Property.

5. Defendant, FRLP, INC. (“FRLP”), is a Massachusetts corporation that possesses
an interest in the Property.

6. Def`endant, D & P CONSTRUCT]ON CO., INC., is an lllinois corporation that

Documcnt received on l l/9/18 5:04 PM Documem accepted on l 1/13/2018 07:04:25 # 4403109/|70431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 32 Of 39

possesses an interest in the Property as a mechanics lien claimant.

7. Defendant, WESTBROOK ELECTRIC CONSTRUCTlON, LLC
(“WESTBROOK”) is an lllinois limited liability company that possesses an interest in the
Property as a mechanics lien claimant.

8. Defendant, S.J. CARLSON FIRE PROTECTION, INC. (“SJ CARLSON”) is an
lllinois corporation that possesses an interest in the Property as a mechanics lien claimant.

9. Defendant, CUSTOl\/l CREATIONS AND RENOVATIONS LLC (“CUSTOl\/l”)
is a foreign limited liability company that possesses an interest in the Property as a mechanics
lien claimant.

lO. Defendant, K&J PA]NTING LLC, is an lllinois limited liability company that
possesses an interest in the Property as a mechanics lien claimant.

ll. -Defendant, VALOR TECHNOLOGIES, lNC., is an lllinois corporation that
possesses an interest in the Property as a mechanics lien claimant.

12. Defendant, CLASSlC FLOORING, INC., is an lllinois corporation that possesses
an interest in the Property as a mechanics lien claimant.

13. On information and belief, on or before December 28, 2016, FEDERAL
REALTY and/or GREGG entered into a contract with RIEDY, whereby RIEDY agreed to serve
as the general contractor for the construction and improvements being performed on the
Property.

14. On or about January 23, 2017, RlEDY entered into an agreement with
LAKEWOOD, Whereby LAKEWOOD agreed to provide labor and material for the installation
of metal stud, drywall, taping, acoustical ceilings, and related work at the Property (hereinafter

“Subcontract”). See Subcontract, marked as Exhibit B, attached hereto and made a part hereof.

Documem received on l 1/9/18 5:04 PM Documem accepted on l l/13/2018 07:04:25 # 4403109/170431 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 33 Of 39

15. ln consideration of LAKEWOOD’S performance, FEDERAL REALTY and
RlEDY agreed to and were obligated to compensate LAKEWOOD the total contract price of
Fortv FourThousand and 00!100 Dollars ($44,000.00). See Exhibit B.

16. At the special instance and request of REIDY, and with knowledge and consent of
FEDERAL REALTY and/or GREGG, LAKEWOOD furnished extra Work and additional labor
and materials pursuant to the Subcontract for the Project (“Change Orders”) at a cost and value
of Fifteen Thousand Eight Hundred Ei,qhtv Five and OOHOO Dollars ($15,885.00). See Change
Orders, marked as Exhibit C, attached hereto and made a part hereof.

17. On or about February l4, 2017, LAKEWOOD fully and satisfactorily completed
all labor and material for work pursuant to the Subcontract and Change Orders.

l8. As of this date, after crediting RIEDY for payments made and allowances given,
the total sum of Fiftv Th.ree Thousand Nirie_ i-iundred Fortv Five and {'}Or’ i 00 `Dollars_($53,945,00)
became due and owing to LAKEWOOD under the terms of the Subcontract and Change Orders.

l9. LAKEWOOD duly complied with Section 60/24 of the lllinois Mechanics Lien
Act by serving the then owners of record for the Property and all other interested parties with its
Mechanics Lien Notice via certified mail return receipt requested on April l9. 2017, within
ninety (90) days of LAKEWOOD’S last day of Work on the Property. See Mechanics Lien
Notice, marked as Group Exhibit D, attached hereto and made a part hereof.

20. LAKEWOOD duly complied with Section 60/7 of the lllinois Mechanics Lien
Act by recording its Mechanics Claim in the Office of the Recorder of Deeds of DuPage County,
lllinois for Lien as document number R2017-04577l on May l l, 2017, within four months of its
last day of work. See Exhibit A.

21. LAKEWOOD is entitled to and does claim a Mechanic’s Lien upon the Property

Documem received on | l/9/18 5:04 PM Documem accepted on l l/l3/2018 07:04:25 # 4403109/]70431103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 34 Of 39

for Fifty Three Thousand Nine Hundred Perty Five and 001100 Dollars ($53,945.00) pursuant to
statute by reason ofthe failure of said sum to be satisfied to date.

22. ln addition to the persons designated by name herein, there are other persons who
are or may be interested in this action and who have or claim some right, title, lien or interest in,
to or upon the Property herein above described, or some parts thereof, or any unknown or
unidentified present holders of title, or the Notes secured by the mortgages, tenants, or other
parties in possession, other persons having or claiming mechanic’s liens which are not of record,
the beneficiary or beneficiaries of any land trust, or any unknown or unidentified title holder,
their successors, assigns, spouses, and others, the names of which persons are unknown to
LAKEWOOD and cannot be ascertained by diligent inquiry, and all such persons are therefore
made party defendants to this action by the name and description “ALL UNKNOWN OWNERS,
UNKNOWN NECESSARY PARTIES, and NON-RECORD CLAll\/lANTS.”

23. Det`endants, FEDERAL REALTY, RIEDY, GREGG and FRLP have or claim to
have, some interest in the Property, as a mortgagor, encumbrancer, purchaser, or otherwise, the
nature of which may be unknown to LAKEWOOD, such interest, if any there be, are subject,
subordinate, and inferior to the rights of LAKEWOOD.

24. Despite having served FEDERAL REALTY and RIEDY With its Contractor’s
Claim for Lien, Defendants have failed to pay LAKEWOOD the full amount due and owing.

25. Defendants’ failure to pay LAKEWOOD is withoutjust cause or right.

WHEREFORE, Plaintift`, LAKEWOOD CARPENTRY SERVICES, INC., an lllinois
corporation, prays as follows:

a. That the Court determine that LAKEWOOD is entitled to and has a valid

Mechanics Lien claim on and against the following property for the following

amounts Finley Square - hhgregg, 1508 Butterfield Rd, Downers Grove, lL
60515, having P.l.N. 06-30-403-023 as stated in Exhibit A, in the amount of Fifty

Documem received on 11/9/18 5:04 PM Documem accepted on ll/l3/2018 07;04:25 # 4403 109/17043] 103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 35 Of 39

Thr.ee Thousand Nine l-`lundred Fortv Five and 001‘100 Do||ars ($53,945.00) plus
interest pursuant to statute in such case made and provided, and plus costs.

b. That an accounting be taken in this behalf under the direction of the Court;

c. That Defendants be ordered to pay LAKEWOOD whatever sums shall be found
due it on taking of account, together With interest and costs;

d. That a receiver be appointed to collect the rents, issues and profits of the
premises;
e. That in default of payment, the premises and all improvements thereon be so|d, as

the court may direct, to satisfy the amount due LAKEWOOD;

f. ln case of a sale and failure to redeem from the sale, Defendants, and all persons
claiming by, through or under them may be forever barred and foreclosed from all
rights or equity of redemption;

g. That, in case the proceeds of` such sale be insufficient to pay the full amount due
LAKEWOOD including interest and costs, a deficiency decree may be entered
against the Defendants as may be found personally liable to pay the same and that
execution may issue thereon.

h. ln the alternative, that this Court enter judgment in favor of LAKEWOOD and
against the Defendants in the amount Fiftv Three Thousand Nine l-iundred Fortv
Five and 00.1']00 Dollars ($53,945.00) plus interest pursuant to statute together
with all costs incurred by LAKEWOOD in bringing this proceeding;

`i. That this Court tax the Defendants and all other owners and tenants an amount
sufficient to reimburse LAKEWOOD for its reasonable attorneys’ fees and costs
for Defendants` and any and all other owner’s or tenant’s failure to pay the
amount due and owing to LAKEWOOD withoutjust cause or right; and

j. That LAKEWOOD may have such other relief as the court shall deem proper.

COUNT II
SECTION 28 CLAIM

NOW COMES the Plaintift`, LAKEWOOD CARPENTRY SERVICES, INC., by and
through its attorneys, Chitkowski Law Offices, and for its Claim under Section 28 of the lllinois
Mechanics Lien Act against the Defendants, FEDERAL REALTY FNVESTMENT TRUST and

RIEDY CONSTRUCTION, INC., and in support thereof states and alleges as follows:

Documem received on l l/9/18 5:04 PM Documem accepted on l l/13/2018 07:04:25 ti 4403109/|7043| |03930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 36 Of 39

l-2l. LAKEWOOD repeats and realleges its allegations contained in paragraphs one
(1) through twenty-one (21) of Count 1 as and for its allegations contained in paragraphs one (l)
through twenty-one (21) of Count ll.

22. At all relevant times, Section 28 of the lllinois Mechanics Lien Act set forth, in
pertinent part, as follows:

“if any money due to the...subcontractor be not paid within 10 days after his
notice is served as provided...,...he may sue the FEDERAb REALTY and
contractor jointly for the amount due in the Circuit Court, and a personal
judgment may be rendered therein, as in other cases.” See 770 ILCS 60/28.

23. LAKEWOOD has made repeated demands for payment in the amount of m
"I`h`-ree Thousand Ni'ne Hundred Forlv Five and 00." 100 Dellars ($53,945.00) plus interest from
FEDERAL REALTY and RlEDY to no avail.

24, The failure of FEDERAL REALTY and RlEDY to submit payment to
LAKEWOOD renders them subject to joint liability pursuant to Section 28 of the lllinois
Mechanics Lien Act.

Wl-IEREFORE the Plaintiff, LAKEWOOD CARPENTRY SERVICES, INC.,
respectfully prays that this l~lonorable ‘Court enter judgment in its favor and against the
Defendant, FEDERAL REALTY fNVESTl\/IENT TRUST and RIEDY CONSTRUCTION,
lNC., jointly and severally, in the amount of Fil`ty Three Tho.usand Nine Hundred Fdrtv Five and
0_0)’1_01] Dollars ($53,945.00) plus interest, costs and attorneys’ fees incurred in pursuing this

action, and for any further reliefthat this I-lonorable Court deemsjust and equitable.

COUNT III
BREACH OF CONTRACT

NOW COMES the Plaintiff, LAKEWOOD CARPENTRY SERVICES, INC., by and

through its attorneys, Chitkowski Law Offices, and for its claim for Breach of Contract against

Document received on l 1/9/18 5;04 PM Documem accepted on 11/13/2018 07:04;25 # 4403109/|70431103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 37 Of 39

the Defendant, RIEDY CONSTRUCT|ON, lNC., and in support thereof states and alleges as
follows:

1-18. LAKEWOOD repeats and realleges its allegations contained in paragraphs one
(l) through eighteen (18) of Count 1 as and for its allegations contained in paragraphs one (l)
through eighteen (18) of Count lll.

19. LAKEWOOD has made repeated demands for payment of all outstanding sums to
no avail.

20. Despite the demands made by LAKEWOOD, RIEDY has refused and continues
to refuse to tender full payment to LAKEWOOD to date.

21. The failure of RIEDY to tender full payment to LAKEWOOD constitutes a
breach of contract.

22. RIEDY’s failure to tender payment to LAKEWOOD for the labor and materials it
furnished under the Subcontract constitutes an unreasonable delay of payment as set forth in
Section 205/2 of Chapter 815 of the lllinois Code of Civil Procedure. See 815 ILCS 205/2.

23. LAKEWOOD is entitled to pre-judgment interest at the rate of five percent (5%)
per annum on all monies withheld due to an unreasonable delay of payment.

241 As a result of the actions of RIEDY resulting in a breach of the Subcontract,
LAKEWOOD has suffered damages in an amount in excess of Fiftv Three Thousand Nine
Hundred Forty Five and 00!100 Dollars ($53,945.00) plus interest as provided under Section

205/2 of Chapter 815 ofthe lllinois Code of Civil Procedure.

Documem received on l 1/9/18 5:04 PM Documem accepted on l l/13/2018 07:04:25 # 4403109/17043|103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 38 Of 39

WHEREFORE the Plaintiff, LAKEWOOD CARPENTRY SERVICES, INC.,
respectfully prays that this Honorable Court enter judgment in its favor and against the
Defendant, RIEDY CONSTRUCTION, INC., in the amount of Fiftv Three Thousand Nir`te
Hundred Fortv Pive and 00! 100 Dollars ($53,945.00) plus interest at the rate of five percent (5%)
per annum, along with all costs and attorneys’ fees incurred in pursuing this action, and for any
further relief that this Honorable Court deemsjust and equitab|e.

Respectfully submitted,
LAKEWOOD CARPENTRY SERVICES, INC.

By:

 

 

Firm Number: 25114

CHITKOWSKI LAW OFFICES

Corey B. Stem (ARDC # 06273102)
John J. Chitkowski (ARDC # 06205638)
901 Warrenville Road, Suite 103

Lisle, lllinois 60532

Tel. 630-824-4808 | Fax 630-824-4809
ebs@ehitk-nws|<.ilaw.eom '
jje@ehitko.wskilaw.-eom

Documem received on l 1/9/18 5:04 PM Documem accepted on l 1/13/2018 07:04:25 # 4403109/170431103930

Case 17-01302-.].](3-11 DOC 2725 Filed 01/28/19 EOD 01/28/19 18213:00 Pg 39 Of 39

VERIFICATION
Under penalties as provided by law pursuant to Section 1-109 of the Code of Civi|
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief and as to such matters

the undersigned certifies as aforesaid that the undersigned verin believes the same to be true.

LAKEWOOD CARPENTRY SERVICES, INC.

lts: President

 

Firm Number: 25114

CHITKOWSKI LAW OFFICES

Corey B. Stern (ARDC # 06273102)
John J. Chitkowski (ARDC # 06205638)
901 Warrenville RoadJ Suite 103

Lisle, lllinois 60532

Tel. 630-824-4808 | Fax 630-824-4809
ebsc‘€r`!chill<owskilaw.eom

¢|cti:itelt i tkowski |aw.eotn

Documcnt received on l ]/9/1 8 5:04 PM Documem accepted on l l/13/2018 07;04:25 # 4403109/170431 103930

